This cause coming on to be heard upon rehearing granted and had February 2, 1937, and the Court being now advised of its opinion to be given in the premises, it appears to the Court that this cause is distinguishable from the case of State, ex rel. Willys, v. Chillingworth, 124 Fla. 274, 168 Sou. Rep. 249, and kindred cases, in that where there has been an attempt, as there was shown in this case, to enforce a judgment at law rendered against a defendant married woman in a county outside of the jurisdiction where the judgment was rendered, by having a transcript of such judgment filed and recorded in another county where the defendant married woman's land lies, in order to create a statutory lien on such land (Section 4489 C.G.L., 2803 R.G.S.), in that county, a court of equity having jurisdiction where the land lies has authority to inquire into, and to decree the existence vel non of the lien purported to have been created by the recording of the foreign judgment in the county wherein the land lies upon which it is asserted to be a lien, and thereupon to make and enter an appropriate decree in the cause giving *Page 272 
effect to its determination as to whether or not the judgment so recorded can be enforced as a statutory lien against the property of the defendant married woman outside the county where the judgment was rendered, even though the judgment may be valid on its face and not subject to collateral attack or avoidance as such, except in directed proceedings instituted before the Court by which the judgment was rendered.
At common law, except for debts due the King, the lands of a debtor were not liable to the satisfaction of a judgment lien against him, and consequently a judgment did not operate as a lien on the real estate of the defendant. See Note Ann. Cas. 1912d 986. Therefore, judgment liens on lands are statutory liens and their existence depends upon the legal effect of the statute by virtue of which they are claimed.
Under Section 4489 C.G.L., 2803 R.G.S., a judgment lien on a defendant's real estate may be acquired and perfected by the filing and recording of a transcript of the judgment or decree against him in a county other than the one in which the judgment was rendered. Thus the lien is only acquired when a certified transcript of the foreign judgment has been recorded in the county in which the real estate so sought to be bound may be situated. But there is no authority under a proper application of Section 3389 C.G.L., supra, for making foreign judgments at law rendered in proceedings ex contractu against married women effectual as liens upon the lands of such married women outside the county of their rendition, by the mere filing and recording of a certified transcript of the judgment in another county than that in which the judgment was entered. So the question of whether or not a recorded certified transcript filed under the statute is in law a lien because of *Page 273 
the status of defendant as a married woman at the time of judgment and the nature of the cause of action as being one excontractu upon which the judgment was rendered, is one for judicial inquiry in appropriate proceedings in equity brought in the county where the record exists to cancel the record as a cloud upon the defendant married woman's title when it has become nominally but unauthorizedly bound by the recorded transcript. Such was the real nature of the suit and major part of the decree involved in this case.
The decree of the Circuit Court is reversed on rehearing in so far as it undertakes to decree in paragraph 1 thereof that the principal judgment itself, as entered against the defendant, Alice L. Zapf, also known as Alice L. Bossert, in the Circuit Court of Dade County on September 17, 1921, was or is null, void and of no effect, but said decree is otherwise affirmed in so far as the record thereof in Duval County is decreed by it to be removed and annulled as a cloud on complainant's title in said county. The costs of this appeal should be taxed equally against the adversary parties to the appeal.
Reversed in part and affirmed in part on rehearing, with apportionment of costs.
ELLIS, C.J., and WHITFIELD, TERRELL, BUFORD and DAVIS, J.J., concur.
BROWN, J., dissents.